Citation Nr: 0932987	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of establishing eligibility for death 
pension.

2.  Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of establishing eligibility for 
dependency and indemnity compensation (DIC) benefits.  


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The appellant seeks to be recognized as the Veteran's 
surviving spouse in order to establish eligibility for death 
pension.  The Veteran had active service from October 1942 to 
February 1946, and died in December 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the appellant's claim for DIC, 
death pension, and accrued benefits, on the basis that 
appellant was not entitled to such benefits because she could 
not be recognized as the surviving spouse of the Veteran.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board finds that a July 2007 notice of disagreement can 
also be construed as a notice of disagreement with the June 
2007 decision's determination that the appellant was also not 
eligible for DIC benefits.  The Board has therefore taken 
jurisdiction of this issue for the purpose of remanding it 
for an appropriate statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

The issue of whether appellant can be recognized as the 
surviving spouse of the Veteran for DIC purposes is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran and the appellant were married at the time of 
his death in December 1976.

2.  In January 1982, when the appellant was 57 years old, she 
remarried.  This marriage terminated with the death of her 
second spouse in August 1995.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for purposes of establishing eligibility for death 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.55, 3.102 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that because the application of 
the law to undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  
See Mason v. Principi, 16 Vet. App. 129 (2002).

As was noted above, appellant has applied for death pension 
benefits under the provisions of 38 U.S.C.A. § 1310, 
asserting that she may be recognized as the Veteran's 
surviving spouse.  A surviving spouse is defined as a person 
(a) of the opposite sex; (b) who was the spouse of the 
Veteran at the time of the Veteran's death; (c) who lived 
with the veteran continuously from the date of marriage to 
the date of the Veteran's death (with exceptions not 
applicable here); and (d) who has not remarried (or engaged 
in conduct not applicable here).  38 U.S.C.A. § 101(3); see 
also 38 C.F.R. § 3.50(b).

The record reflects that the appellant was of the opposite 
sex from the Veteran and as noted on the Veteran's death 
certificate, she was married to him at the time of his death 
in December 1976.  The record also contains no evidence 
indicating that appellant did not live continuously with the 
Veteran from the date of their marriage in September 1946 
until his death.  Immediately following the Veteran's death, 
the appellant was the Veteran's surviving spouse.

However, the evidence of record also establishes that in 
January 1982, at age 57, the appellant remarried, and that 
this marriage ended with her second spouse's death in August 
1995.  Since a surviving spouse is defined by law as a person 
who has not remarried, the appellant's marriage to her second 
husband bars the appellant from eligibility for status as the 
Veteran's surviving spouse.  38 U.S.C.A. § 101(3) ("surviving 
spouse means . . . a person . . . who has not remarried"); 38 
C.F.R. § 3.50(b)(2) (a surviving spouse means a person . . . 
who . . ., except as provided in § 3.55, has not remarried).  
Thus, under the general definition of a surviving spouse, 
once the appellant married her second husband, she no longer 
had the status of a surviving spouse of the Veteran for 
purposes of VA benefits.

Although remarriage is generally a bar to eligibility for 
status as a surviving spouse, there are ten exceptions to 
that general rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see 
also 38 U.S.C.A. §§ 103(d), 1311(e).  With respect to the 
facts of this case, however, six exceptions are clearly not 
applicable because they involve benefits other than the death 
pension benefits sought by the appellant.  38 C.F.R. 
§§ 3.55(a)(3), (a)(4), (a)(6), (a)(7), (a)(9), and (a)(10).  
An additional two exceptions involve rules applicable to 
common law marriages; since the appellant's second marriage 
is established by a marriage certificate, those exceptions do 
not apply here.  38 C.F.R. §§ 3.55(a)(5), (a)(8).  These 
provisions further require that the relationship terminate 
prior to November 1, 1990, and the appellant's second 
marriage terminated after this date with her second spouse's 
death in August 1995.  Id.  As for the other two exceptions, 
they were added at different times, with varying effective 
dates.  The facts in this record will be applied to each of 
those exceptions in turn.

Remarriage of a surviving spouse, regardless of when it 
occurred, shall not bar the furnishing of benefits to such 
surviving spouse if the marriage was void or has been 
annulled.  38 U.S.C.A. § 103(d)(1); 38 C.F.R. § 3.55(a)(1).  
Since there is no evidence that the second marriage was void 
or had been annulled, that exception does not apply here.

If an individual, who but for the remarriage would be 
considered the surviving spouse (such as this appellant), 
remarries on or after January 1, 1971, and the marriage was 
thereafter terminated by death prior to November 1, 1990, 
benefits will not be barred.  38 C.F.R. § 3.55(a)(2).  
Although the appellant remarried on a date (in January 1982) 
after January 1, 1971, the marriage did not terminate with 
the death of her second spouse until a date (in August 1995) 
after November 1, 1990.  Thus, the evidence of record does 
not establish that the appellant's status as a surviving 
spouse can be reinstated under this or any other exception.

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  But since this appeal involves the application of law 
to undisputed facts in the record, there is no reasonable 
doubt to resolve.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(when there is no authority in the law to provide relief, 
that relief is properly denied).


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purpose of establishing eligibility for death pension 
benefits is denied.  


REMAND

With respect to the issue of entitlement to recognition as 
the Veteran's surviving spouse for the purpose of 
establishing eligibility for DIC, as was noted previously, 
this issue was also adjudicated at the time of the RO's 
decision in June 2007.  However, while the RO treated the 
appellant's notice of disagreement only with respect to the 
claim for death pension, the Board finds that it can also be 
construed as a notice of disagreement with respect to the 
claim for DIC benefits.  Consequently, since appellant was 
never provided with a statement of the case as to this issue, 
the Board finds that the claim must be remanded for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Issue a statement of the case with 
respect to the issue of entitlement to 
recognition as the Veteran's surviving 
spouse for the purpose of establishing 
eligibility for DIC benefits.  The 
appellant should be advised of the need 
to file a substantive appeal following 
the issuance of the statement of the 
case if the she wishes to complete an 
appeal as to this claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


